EX-99.h.1.D Eighth Amended and Restated Schedule A to the Transfer Agency Agreement by and between Scout Funds and UMB Fund Services, Inc. Funds Scout Stock Fund Scout Mid Cap Fund Scout Small Cap Fund Scout TrendStar Small Cap Fund Scout International Fund Scout International Discovery Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund The undersigned, intending to be legally bound, hereby execute this Seventh Amended and Restated Schedule A to the Transfer Agency Agreement dated April 1, 2005, and executed by and between Scout Funds and UMB Fund Services, Inc., to be effective as of the 29th day of September, 2011. UMB FUND SERVICES, INC.SCOUT FUNDS By: /s/ John P. ZaderBy: /s/ Andrew J.
